Citation Nr: 1029521	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active military service from September 1945 to 
August 1946 and from October 1950 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  In July 2010, the Board granted the 
Veteran's motion to advance his case on the docket due to his 
advanced age. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran avers that he has tinnitus due to acoustic trauma in 
active service.  On his December 2005 claims form, the Veteran 
reported that his tinnitus began in 1946.  At the May 2010 Board 
hearing, the Veteran testified that he does not know when the 
onset of ringing in his ears started, other than to say that it 
started "many years ago."  He also testified that he does not 
know if it started when he was in service.  The Veteran testified 
that while in Korea in 1951 and 1952, his unit was approximately 
a block away from a rock quarry, at which blasting was done every 
day and heavy equipment was used (See May 2010 Board hearing 
transcript, page 4).  He testified that on occasion, in service, 
his ears rang or crackled when there was a blast or gunfire, and 
then the problem would stop.  (See May 2010 Board hearing 
transcript, page 9).  The Veteran's service treatment records 
(STRs) are negative for any complaints of tinnitus.  His August 
1946 physical examination for separation purposes, reflects that 
he had bilateral fungal infection of the ears, apparently due to 
swimming (See Veteran's Application for Pension or Compensation 
dated in August 1946).  The Veteran's October 1952 report of 
medical examination for separation purposes is negative for any 
complaints of tinnitus.  

The Board finds that the Veteran should be afforded a VA 
examination to determine the extent and etiology of any tinnitus.  
The VA examiner should consider the Veteran's fungal infection of 
the ears in 1946, the Veteran's military occupations as a seaman 
and a light truck driver, and the Veteran's claim of temporary 
tinnitus due to acoustic trauma in Korea. See McLendon v. 
Nicholson, 20 Vet. App.79, 81 (2006).

The Veteran avers that he has continued treatment with Dr. J.S.  
The latest record from Dr. J.S. is dated in April 2009.  VA 
should attempt to obtain any pertinent records after April 28, 
2009.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for 
tinnitus, to include any records from Dr. J.S. 
after April 28, 2009.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records, not already associated with the 
claims file.  

2.  The Veteran should be afforded a VA 
examination to determine the extent and 
etiology of any tinnitus.  The examiner is 
requested to furnish an opinion concerning 
whether it is at least as likely as not (50 
percent or greater) that the Veteran has 
current tinnitus causally related to his 
military service.  The claims folder should be 
reviewed in conjunction with such examination 
and the examination report should indicate 
that such a review was performed.  The VA 
examiner should consider the Veteran's 
fungal infection of the ears in 1946, the 
Veteran's military occupations as a 
seaman and a light truck driver, and the 
Veteran's claim of temporary tinnitus due 
to acoustic trauma in Korea.  Any opinion 
expressed should be accompanied by a complete 
rationale.  
 
The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2009).  

3.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



